Exhibit 10.2

 

 



NANOVIBRONIX, INC.

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

 

1.       Grant of Option. Pursuant to this Nonqualified Stock Option Agreement
(this “Agreement”), NanoVibronix, Inc., a Delaware corporation (the “Company”),
grants to

 

_Christopher M. Fashek_

(the “Optionee”),

 

an option (the “Stock Option”) to purchase a total of ninety-one thousand six
hundred seventy-nine (91,679) full shares (the “Optioned Shares”) of common
stock of the Company, par value $0.001 per share (“Common Stock”) at an “Option
Price” equal to $5.50 per share (being equal to the Fair Market Value (defined
below) per share of the Common Stock on the Date of Grant).

 

The “Date of Grant” of this Stock Option is October 14, 2016. The “Option
Period” shall commence on the Date of Grant and shall expire on the date
immediately preceding the tenth (10th) anniversary of the Date of Grant, unless
terminated earlier in accordance with Section 4 below. The Stock Option is a
nonqualified stock option. This Stock Option is intended to comply with the
provisions governing nonqualified stock options under the final Treasury
Regulations issued on April 17, 2007, in order to exempt this Stock Option from
application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

 

2.       Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below:

 

a.       “Board” shall mean the Board of Directors of the Company.

 

b.       “Cause” shall have the meaning ascribed to such term in any employment,
consulting, or other written agreement in effect by and between the Company and
the Optionee; provided, however, at any time there is no such agreement in
effect, or if such agreement does not define such term, the term “Cause” shall
mean (i) the Optionee’s commission of a dishonest or fraudulent act in
connection with the Optionee’s employment with or service to the Company, or the
misappropriation of Company property; (ii) the Optionee’s conviction of, or plea
of nolo contendere to, a felony or crime involving dishonesty; (iii) the
Optionee’s inattention to duties, unsatisfactory performance, or failure to
perform the Optionee’s duties to the Company, provided in each case the Company
gives the Optionee written notice and thirty (30) days to correct the Optionee’s
performance to the Company’s satisfaction; (iv) a substantial failure to comply
with the Company’s policies; (v) a material and willful breach of the Optionee’s
fiduciary duties in any material respect, provided in each case the Company
gives the Optionee written notice and thirty (30) days to correct the breach to
the Company’s satisfaction; (vi) the Optionee’s failure to comply in any
material respect with any legal written directive of the Board; or (vii) any act
or omission of the Optionee which is of substantial detriment to the Company
because of the Optionee’s intentional failure to comply with any statute, rule,
or regulation, except any act or omission believed by the Optionee in good faith
to have been in or not opposed to the best interests of the Company (without
intent of the Optionee to gain, directly or indirectly, a profit to which the
Optionee was not legally entitled). Any determination of whether the Optionee
should be terminated for Cause pursuant to this Agreement shall be made in the
sole, good faith discretion of the Board, and shall be binding upon all parties
affected thereby.

 

 

   

 



 

c.       “Change in Control” shall mean the occurrence of the event set forth in
any one of the following paragraphs, except as otherwise provided herein:

 

(i)       any Person (defined below) is or becomes the Beneficial Owner (defined
below), directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its Affiliates (defined below)) representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph (iii)
below;

 

(ii)       the following individuals cease for any reason to constitute a
majority of the number of directors then serving on the Board: individuals who,
on the Date of Grant, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including, but not limited to, a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the Date of
Grant or whose appointment, election or nomination for election was previously
so approved or recommended;

 

(iii)       there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
sixty percent (60%) of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company (not including the securities Beneficially Owned by such Person
any securities acquired directly from the Company or its Affiliates other than
in connection with the acquisition by the Company or its Affiliates of a
business) representing thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities; or

 

(iv)       the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least sixty percent
(60%) of the combined voting power of the voting securities of which are owned
by stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 



 2 

 

 

For purposes hereof:

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the United States Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

 

Notwithstanding the foregoing, in the event this Agreement and the Stock Option
granted hereunder become subject to Section 409A of the Code, then an event
shall not constitute a Change in Control for purposes of this Agreement unless
such event also constitutes a change in the Company’s ownership, its effective
control, or the ownership of a substantial portion of its assets within the
meaning of Section 409A of the Code.

 

d.       “Fair Market Value” shall mean, as of a particular date, (i) if the
shares of Common Stock are listed on any established national securities
exchange, the closing sales price per share of Common Stock on the consolidated
transaction reporting system for the principal securities exchange for the
Common Stock on that date or, if there shall have been no such sale so reported
on that date, on the last preceding date on which such a sale was so reported;
(ii) if the shares of Common Stock are not so listed, but are quoted on an
automated quotation system, the closing sales price per share of Common Stock
reported on the automated quotation system on that date or, if there shall have
been no such sale so reported on that date, on the last preceding date on which
such a sale was so reported; (iii) if the Common Stock is not so listed or
quoted, the closing price on that date or, if there are no quotations available
for such date, on the last preceding date on which such quotations shall be
available, as reported by the OTC Bulletin Board operated by the Financial
Industry Regulation Authority, Inc. or the OTC Markets Group Inc., formerly
known as Pink OTC Markets Inc.; or (iv) if none of the above is applicable, such
amount as may be determined by the Company (acting on the advice of an
independent third party, should the Company elect in its sole discretion to
utilize an independent third party for this purpose), in good faith, to be the
fair market value per share of Common Stock. The determination of Fair Market
Value shall, where applicable, be in compliance with Section 409A of the Code.

 

f.       “Termination of Service” occurs when the Optionee ceases to serve as an
employee, an outside director, or a contractor of the Company or a subsidiary of
the Company for any reason. Except as may be necessary or desirable to comply
with applicable federal or state law, a “Termination of Service” shall not be
deemed to have occurred when the Optionee becomes an outside director or
employee or vice versa. Notwithstanding the foregoing, in the event this
Agreement and the Stock Option granted hereunder become subject to Section 409A
of the Code, then, in lieu of the foregoing definition and to the extent
necessary to comply with the requirements of Section 409A of the Code, the
definition of “Termination of Service” for purposes of this Agreement shall be
the definition of “separation from service” provided for under Section 409A of
the Code and the regulations or other guidance issued thereunder.

 



 3 

 

 

g.       “Total and Permanent Disability” means the Optionee is qualified for
long-term disability benefits under the Company’s or a subsidiary’s disability
plan or insurance policy; or, if no such plan or policy is then in existence or
if the Optionee is not eligible to participate in such plan or policy, that the
Optionee, because of a physical or mental condition resulting from bodily
injury, disease, or mental disorder, is unable to perform his duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Company. Notwithstanding the foregoing, in the event this Agreement
and the Stock Option granted hereunder become subject to Section 409A of the
Code, then, in lieu of the foregoing definition and to the extent necessary to
comply with the requirements of Section 409A of the Code, the definition of
“Total and Permanent Disability” shall be the definition of “disability”
provided for under Section 409A of the Code and the regulations or other
guidance issued thereunder.

 

3.       Vesting; Time of Exercise. Except as specifically provided in this
Agreement, the Optioned Shares shall be vested and the Stock Option shall be
exercisable as follows:

 

a.       One-fourth (1/4) of the total Optioned Shares (rounded down for
fractional shares) shall vest and that portion of the Stock Option shall become
exercisable on the first anniversary of the Date of Grant, provided the Optionee
is employed by (or, if the Optionee is a contractor or an outside director, is
providing services to) the Company or a subsidiary on that date.

 

b.       An additional one-fourth (1/4) of the total Optioned Shares (rounded
down for fractional shares) shall vest and that portion of the Stock Option
shall become exercisable on the second anniversary of the Date of Grant,
provided the Optionee is employed by (or, if the Optionee is a contractor or an
outside director, is providing services to) the Company or a subsidiary on that
date.

 

c.       An additional one-fourth (1/4) of the total Optioned Shares (rounded
down for fractional shares) shall vest and that portion of the Stock Option
shall become exercisable on the third anniversary of the Date of Grant, provided
the Optionee is employed by (or, if the Optionee is a contractor or an outside
director, is providing services to) the Company or a subsidiary on that date.

 

d.       The remaining Optioned Shares shall vest and that portion of the Stock
Option shall become exercisable on the fourth anniversary of the Date of Grant,
provided the Optionee is employed by (or, if the Optionee is a contractor or an
outside director, is providing services to) the Company or a subsidiary on that
date

 

Notwithstanding the foregoing, in the event that (i) the Optionee is not
nominated for reelection as a director at any future annual meeting of the
Company’s stockholders (each, a “Stockholders’ Meeting”); (ii) the Optionee, if
nominated for reelection, is not reelected as a director at a Stockholders’
Meeting; or (iii) a Change in Control occurs, then all of the Optioned Shares
not previously vested shall thereupon immediately become vested and this Stock
Option shall become fully exercisable, if not previously so exercisable,
immediately upon (x) the date that the Company fails to nominate the Optionee to
be a director to be voted upon at a Stockholders’ Meeting, (y) the date of the
Stockholders’ Meeting at which the Optionee is not reelected as a director, or
(z) the date that the Change in Control occurs.

 



 4 

 

 

4.       Term; Forfeiture. Except as otherwise provided in this Agreement, to
the extent the unexercised portion of the Stock Option relates to Optioned
Shares which are not vested on the date of the Optionee’s Termination of
Service, the Stock Option will be terminated on that date. The unexercised
portion of the Stock Option that relates to Optioned Shares which are vested
will terminate at the first of the following to occur:

 

a.       5 p.m. on the date the Option Period terminates;

 

b.       5 p.m. on the date which is twelve (12) months following the date of
the Optionee’s Termination of Service due to death or Total and Permanent
Disability;

 

c.       immediately upon the Optionee’s Termination of Service by the Company
for Cause;

 

d.       immediately upon the Optionee’s violation of any non-compete or
non-solicitation agreement entered into between the Company and the Optionee;

 

e.       5 p.m. on the date which is ninety (90) days following the date of the
Optionee’s Termination of Service for any reason not otherwise specified in this
Section 4; and

 

f.       5 p.m. on the date the Company causes any portion of the Stock Option
to be forfeited pursuant to Section 7 hereof.

 

5.       Who May Exercise. Subject to the terms and conditions set forth in
Sections 3 and 4 above, during the lifetime of the Optionee, the Stock Option
may be exercised only by the Optionee, or by the Optionee’s guardian or personal
or legal representative. If the Optionee’s Termination of Service is due to his
death prior to the dates specified in Section 4 hereof, and the Optionee has not
exercised the Stock Option as to the maximum number of vested Optioned Shares as
set forth in Section 3 hereof as of the date of death, the following persons may
exercise the exercisable portion of the Stock Option on behalf of the Optionee
at any time prior to the earliest of the dates specified in Section 4 hereof:
the personal representative of his estate or the person who acquired the right
to exercise the Stock Option by bequest or inheritance or by reason of the death
of the Optionee; provided that the Stock Option shall remain subject to the
other terms of this Agreement and all applicable laws, rules, and regulations.

 

6.       No Fractional Shares. The Stock Option may be exercised only with
respect to full shares, and no fractional share of Common Stock shall be issued.

 

7.       Manner of Exercise. Subject to such administrative regulations as the
Company may from time to time adopt, the Stock Option may be exercised by the
delivery of written notice to the Company setting forth the number of shares of
Common Stock with respect to which the Stock Option is to be exercised, the date
of exercise thereof (the “Exercise Date”) which shall be at least three (3) days
after giving such notice unless an earlier time shall have been mutually agreed
upon. On the Exercise Date, the Optionee shall deliver to the Company
consideration with a value equal to the total Option Price of the shares to be
purchased, payable as follows: (a) cash, check, bank draft, or money order
payable to the order of the Company; (b) if the Company, in its sole discretion,
so consents in writing, Common Stock (including restricted Common Stock) owned
by the Optionee on the Exercise Date, valued at its Fair Market Value on the
Exercise Date, and which the Optionee has not acquired from the Company within
six (6) months prior to the Exercise Date; (c) if the Company, in its sole
discretion, so consents in writing, by delivery (including by FAX) to the
Company or its designated agent of an executed irrevocable option exercise form
together with irrevocable instructions from the Optionee to a broker or dealer,
reasonably acceptable to the Company, to sell certain of the shares of Common
Stock purchased upon exercise of the Stock Option or to pledge such shares as
collateral for a loan and promptly deliver to the Company the amount of sale or
loan proceeds necessary to pay such purchase price; and/or (d) in any other form
of valid consideration that is acceptable to the Company in its sole discretion.
In the event that shares of restricted Common Stock are tendered as
consideration for the exercise of a Stock Option, a number of shares of Common
Stock issued upon the exercise of the Stock Option equal to the number of shares
of restricted Common Stock used as consideration therefor shall be subject to
the same restrictions and provisions as the restricted Common Stock so tendered.

 



 5 

 

 

Upon payment of all amounts due from the Optionee, the Company shall cause the
Common Stock then being purchased to be electronically registered in the
Optionee’s name (or the name of the person exercising the Optionee’s Stock
Option in the event of his death), promptly after the Exercise Date. The Company
shall not issue certificates for Common Stock unless the Optionee (or the person
exercising the Optionee’s Stock Option in the event of his death) requests
delivery of the certificates for the Common Stock in writing and in accordance
with the procedures established by the Company. The Company shall deliver the
certificates as soon as administratively practicable following the Company’s
receipt of the written request from the Optionee (or the person exercising the
Optionee’s Stock Option in the event of his death) for delivery of the
certificates.

 

The obligation of the Company to register or deliver such shares of Common Stock
shall, however, be subject to the condition that, if at any time the Company
shall determine in its discretion that the listing, registration, or
qualification of the Stock Option or the Common Stock upon any securities
exchange or inter-dealer quotation system or under any state or federal law, or
the consent or approval of any governmental regulatory body, is necessary as a
condition of, or in connection with, the Stock Option or the issuance or
purchase of shares of Common Stock thereunder, then the Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not reasonably acceptable to the Company.

 

If the Optionee fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, then that portion of the Optionee’s
Stock Option and the right to purchase such Optioned Shares may be forfeited by
the Optionee.

 

8.       Nonassignability. The Stock Option is not assignable or transferable by
the Optionee except by will or by the laws of descent and distribution.

 

9.       Rights as Stockholder. The Optionee will have no rights as a
stockholder with respect to any of the Optioned Shares until the issuance of a
certificate or certificates to the Optionee or the registration of such shares
in the Optionee’s name for the shares of Common Stock. The Optioned Shares shall
be subject to the terms and conditions of this Agreement. Except as otherwise
provided in Section 10 hereof, no adjustment shall be made for dividends or
other rights for which the record date is prior to the issuance of such
certificate or certificates, or the registration of such shares in the
Optionee’s name. The Optionee, by his execution of this Agreement, agrees to
execute any documents requested by the Company in connection with the issuance
of the shares of Common Stock.

 

10.       Adjustment of Number of Optioned Shares and Related Matters. In the
event that any dividend or other distribution (whether in the form of cash,
Common Stock, other securities, or other property), recapitalization, stock
split, reverse stock split, rights offering, reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
affects the fair value of the Stock Option, then the Company shall adjust any or
all of the following so that the fair value of the Stock Option immediately
after the transaction or event is equal to the fair market value of the Stock
Option immediately prior to the transaction or event: (i) the number of shares
and type of Common Stock (or other securities or property) subject to the Stock
Option, and (ii) the exercise price of the Stock Option; provided, however, that
the number of shares of Common Stock (or other securities or property) subject
to the Stock Option shall always be a whole number. The Company shall determine
the specific adjustments to be made under this Section 10, and its determination
shall be conclusive. Notwithstanding anything herein to the contrary, no such
adjustment shall be made or authorized to the extent that such adjustment would
cause the Stock Option or this Agreement to violate Section 409A of the Code.
Such adjustments shall be made in accordance with the rules of any securities
exchange, stock market, or stock quotation system to which the Company is
subject. Upon the occurrence of any such adjustment, the Company shall provide
notice to the Optionee of its computation of such adjustment which shall be
conclusive and shall be binding upon the Optionee.

 



 6 

 

 

11.       Nonqualified Stock Option. The Stock Option shall not be treated as an
“incentive stock option” under Section 422 of the Code.

 

12.       Voting. The Optionee, as record holder of some or all of the Optioned
Shares following exercise of this Stock Option, has the exclusive right to vote,
or consent with respect to, such Optioned Shares until such time as the Optioned
Shares are transferred in accordance with this Agreement; provided, however,
that this Section shall not create any voting right where the holders of such
Optioned Shares otherwise have no such right.

 

13.       Specific Performance. The parties acknowledge that remedies at law
will be inadequate remedies for breach of this Agreement and consequently agree
that this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

14.       Optionee’s Representations. Notwithstanding any of the provisions
hereof, the Optionee hereby agrees that he will not exercise the Stock Option
granted hereby, and that the Company will not be obligated to issue any shares
to the Optionee hereunder, if the exercise thereof or the registration or
issuance of such shares shall constitute a violation by the Optionee or the
Company of any provision of any law or regulation of any governmental authority.
Any determination in this connection by the Company shall be final, binding, and
conclusive. The obligations of the Company and the rights of the Optionee are
subject to all applicable laws, rules, and regulations.

 

15.       Investment Representation. Notwithstanding anything herein to the
contrary, the Optionee hereby represents and warrants to the Company, that:

 

a.       The Common Stock that will be received upon exercise of the Stock
Option are acquired for investment purposes only for the Optionee’s own account
and not with a view to or in connection with any distribution, re-offer, resale,
or other disposition not in compliance with the Securities Act of 1933 (the
“Securities Act”) and applicable state securities laws;

 

b.       The Optionee, alone or together with the Optionee’s representatives,
possesses such expertise, knowledge, and sophistication in financial and
business matters generally, and in the type of transactions in which the Company
proposes to engage in particular, that the Optionee is capable of evaluating the
merits and economic risks of acquiring Common Stock upon the exercise of the
Stock Option and holding such Common Stock;

 

c.       The Optionee has had access to all of the information with respect to
the Common Stock underlying the Stock Option that the Optionee deems necessary
to make a complete evaluation thereof and has had the opportunity to question
the Company concerning the Stock Option and the Common Stock underlying the
Stock Option;

 



 7 

 

 

d.       The decision of the Optionee to acquire the Common Stock upon exercise
of the Stock Option for investment has been based solely upon the evaluation
made by the Optionee;

 

e.       The Optionee understands that the Common Stock underlying the Stock
Option constitutes “restricted securities” under the Securities Act and has not
been registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of the Optionee’s investment intent as expressed herein. The Optionee
further understands that the Common Stock underlying the Stock Option must be
held indefinitely unless it is subsequently registered under the Securities Act
or an exemption from such registration is available;

 

f.       The Optionee acknowledges and understands that the Company is under no
obligation to register the Common Stock underlying the Stock Option and that the
certificates evidencing such Common Stock will be imprinted with a legend which
prohibits the transfer of such Common Stock unless it is registered or such
registration is not required in the opinion of counsel satisfactory to the
Company and any other legend required under applicable state securities laws;
and

 

g.       The Optionee is an “accredited investor,” as such term is defined in
Section 501 of Regulation D promulgated under the Securities Act.

 

16.       Optionee’s Acknowledgments. The Optionee hereby agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Company
or the Board, as appropriate, upon any questions arising under this Agreement.

 

17.       Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this Agreement to the laws of
another state).

 

18.       No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Optionee the right to continue in the employ or to
provide services to the Company or any subsidiary, whether as an employee,
contractor, or outside director, or to interfere with or restrict in any way the
right of the Company or any subsidiary to discharge the Optionee as an employee,
contractor, or outside director at any time.

 

19.       Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

20.       Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that are set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Optionee against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

 



 8 

 

 

21.       Entire Agreement. This Agreement supersedes any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitutes the sole and only
agreements between the parties with respect to the said subject matter. All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement and that any
agreement, statement, or promise that is not contained in this Agreement shall
not be valid or binding or of any force or effect.

 

22.       Parties Bound. The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein.

 

23.       Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties; provided, however, that the Company may
change or modify this Agreement without the Optionee’s consent or signature if
the Company determines, in its sole discretion, that such change or modification
is necessary for purposes of compliance with or exemption from the requirements
of Section 409A of the Code or any regulations or other guidance issued
thereunder.

 

24.       Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

25.       Gender and Number. Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

26.       Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Optionee, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

 

a.       Notice to the Company shall be addressed and delivered as follows:

 

NanoVibronix, Inc.

525 Executive Boulevard

Elmsford, New York 10523

Attn:

Facsimile:

 

b.       Notice to the Optionee shall be addressed and delivered as set forth on
the signature page.

 



 9 

 

 

27.       Tax Requirements. The Optionee is hereby advised to consult
immediately with his own tax advisor regarding the tax consequences of this
Agreement. If required by applicable law, the Company or, if applicable, any
subsidiary (for purposes of this Section 27, the term “Company” shall be deemed
to include any applicable subsidiary), shall have the right to deduct from all
amounts paid in cash or other form, any federal, state, local, or other taxes
required by law to be withheld in connection with this Agreement. The Company
may, in its sole discretion, also require the Optionee receiving shares of
Common Stock to pay the Company the amount of any taxes that the Company is
required to withhold, if any, in connection with the Optionee’s income arising
with respect to the Stock Option. Such payments shall be required to be made
when requested by the Company and may be required to be made prior to the
registration of such shares in the Optionee’s name or the delivery of any
certificate representing shares of Common Stock, if such certificate is
requested by the Optionee in writing and in accordance with the procedures
established by the Company. Such payment may be made by (i) the delivery of cash
to the Company in an amount that equals or exceeds (to avoid the issuance of
fractional shares under (iii) below) the required tax withholding obligations of
the Company; (ii) if the Company, in its sole discretion, so consents in
writing, the actual delivery by the exercising Optionee to the Company of shares
of Common Stock that the Optionee has not acquired from the Company within six
(6) months prior to the date of exercise, which shares so delivered have an
aggregate Fair Market Value that equals or exceeds (to avoid the issuance of
fractional shares under (iii) below) the required tax withholding payment; (iii)
if the Company, in its sole discretion, so consents in writing, the Company’s
withholding of a number of shares to be delivered upon the exercise of the Stock
Option, which shares so withheld have an aggregate Fair Market Value that equals
(but does not exceed) the required tax withholding payment; or (iv) any
combination of (i), (ii), or (iii). The Company may, in its sole discretion,
withhold any such taxes from any other cash remuneration otherwise paid by the
Company to the Optionee.

 

 

 

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 



 10 

 



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Optionee, to evidence his consent and approval
of all the terms hereof, has duly executed this Agreement, as of the date
specified in Section 1 hereof.

 

 

  COMPANY:        



NANOVIBRONIX, INC.

                    By: /s/ Stephen Brown   Name: Stephen Brown   Title: Chief
Financial Officer

 

 

 

 



OPTIONEE:

              /s/ Christopher M. Fashek   Signature           Name: Christopher
M. Fashek   Address: 54 Champions Lane   San Antonio, TX 78257

 

 

 

 

 

 

 

 

 

 



 11 

